 
 
I 
111th CONGRESS
1st Session
H. R. 1155 
IN THE HOUSE OF REPRESENTATIVES 
 
February 24, 2009 
Ms. Eshoo introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To mandate satellite carriage of qualified noncommercial educational television stations. 
 
 
1.Short titleThis Act may be cited as the Satellite Consumers’ Access to Public Television Digital Programming Act of 2009.
2.Satellite carriage of qualified noncommercial educational television stations’ digital signalsSection 338(a) of the Communications Act of 1934 (47 U.S.C. 338(a)) is amended by adding at the end the following new paragraph:

(5)Carriage of qualified noncommercial educational television stations’ digital signals
(A)Obligation to carryA satellite carrier that offers multichannel video programming distribution service in the United States to more than 5,000,000 subscribers shall, within 1 year after the date of the enactment of the Satellite Consumers’ Access to Public Television Digital Programming Act of 2009, retransmit the digital signals (including all free, over-the-air digital programming streams) of each qualified noncommercial educational television station located in any local market in the United States. The retransmissions of each such station—
(i)shall be made available to all of the satellite carrier’s subscribers in such station’s local market; and
(ii)shall be carried in the digital format originally transmitted by the broadcaster, and, notwithstanding any other provision of law or regulation, without material degradation, including conversion to any lower-resolution or non-digital format.
(B)Existing contractsNothing in this paragraph shall alter the contractual rights or obligations of the parties to any contract between a qualified noncommercial educational television station, or its representative, and a satellite carrier that is in force and effect as of the date of enactment of the Satellite Consumers’ Access to Public Television Digital Programming Act of 2009..
3.DefinitionSection 338(k) is amended—
(1)by redesignating paragraphs (5) through (8) as paragraphs (6) through (9), respectively; and
(2)by inserting after paragraph (4) the following new paragraph:

(5)Qualified noncommercial educational television stationThe term qualified noncommercial educational television station has the meaning given such term in section 615(l)(1) of this Act.. 
 
